) ) ) ORDER ) )
Upon consideration of defendant’s Petition for Writ of Certiorari, filed 26 July 1999, the following order is entered:
It appears to the Court that (i) on 18 January 1996 the trial court issued an order finding that defendant’s Motion for Appropriate Relief was procedurally barred; (ii) on 9 May 1996 defendant filed a Petition for Writ of Certiorari in this Court to review the 18 January 1996 order of the trial court; (iii) on 21 June 1996, the effective date of N.C.G.S. § 15A-1415(f), defendant’s Petition for Writ of Certiorari was pending in this Court; (iv) on 30 July 1996 this Court denied defendant’s Petition for Writ of Certiorari; (v) on 8 May 1998 defendant filed a Motion for Discovery in the trial court, which he amended on 29 June 1999; and (vi) on 16 July 1999 the trial court denied defendant’s Motion for Discovery.
Based on the foregoing and our consideration of defendant’s 26 July 1999 Petition for Writ of Certiorari and the State’s response thereto, the Court concludes that under this Court’s decision in State v. Green, 350 N.C. 400, 514 S.E.2d 724 (1999), defendant would be entitled to discovery pursuant to N.C.G.S. § 15A-1415(f); that defendant, by failing to file a motion for post-conviction discovery until almost two years after the effective date of N.C.G.S. § 15A-1415(f), waived any entitlement thereto; and that defendant has shown no basis meriting this Court’s issuance of a Writ of Certiorari to review the trial court’s 16 July 1999 order denying defendant’s motion for post-conviction discovery.
NOW, THEREFORE, IT IS ORDERED that defendant’s Petition for Writ of Certiorari filed 26 July 1999 is denied.
IT IS FURTHER ORDERED that the stay of execution entered by this Court on 3 August 1999 is dissolved.
By order of the Court in Conference, this 19th day of August, 1999.
George L. Wainwright, Jr.
For the Court